Nolan, J.
(dissenting). I concur in the conclusion reached by Mr. Justice Carswell that the order appealed from should be reversed, and a new hearing should be directed. I am unable to discover in the order an implicit finding that the mother is not a fit and proper person to have custody of her child. If such a determination in fact was made, the order fails to carry it into effect, since the mother is awarded the right to have the child under her care and control for a month and a half during the summer of each year. Whether the rights granted the mother are designated as “ custody ” or “ enlarged visitation rights ”, the result is the same. They are not consistent with the finding that she is unfit, morally or mentally, to exercise maternal custody. The question of the mother^ fitness should be expressly determined and, if she is found to be unfit, only then may the court consider whether, in the best interests of the infant, custody should be awarded to respondent.
Hagarty, Acting P. J., and Adel, J., concur with Johnston, J.; Carswell, J., dissents and votes to reverse the order and to direct a new hearing, with opinion, with whom Nolan, J.. concurs, in separate memorandum.
Order affirmed, without costs.